UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4203
ARTHUR F. JONES, a/k/a Arthur
Palmer, a/k/a Junior, a/k/a June,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-99-362)

                      Submitted: October 31, 2000

                      Decided: November 17, 2000

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. J. Rene Josey, United States Attorney, Scar-
lett Wilson, Assistant United States Attorney, Charleston, South Car-
olina, for Appellee.
2                        UNITED STATES v. JONES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Arthur Jones, Jr., appeals his conviction by a jury for his role in an
armed robbery during which he shot and killed a man in violation of
18 U.S.C. §§ 1951-52 (1994) and 18 U.S.C. §§ 924(c) & (j) (1994).
On appeal, Jones contends that the district court abused its discretion
with respect to several evidentiary rulings. United States v. Rhynes,
206 F.3d 349, 368 (4th Cir. 1999) (standard of review for district
court evidentiary rulings is abuse of discretion), cert. denied, ___ U.S.
___, 68 U.S.L.W. 3748 (U.S. June 5, 2000) (No. 99-9386). Finding
no merit to any of Jones’s assignments of error, we affirm his convic-
tion.

   Jones first claims that the district court erred in admitting his custo-
dial statements to police because they were "unreliable" and therefore
less probative than prejudicial. Fed. R. Evid. 403. Evidence, like these
incriminating statements, that is highly probative will often be preju-
dicial to the defense. United States v. Queen, 132 F.3d 991, 998 (4th
Cir. 1997). In light of the fact that the Rule requires a statement’s pro-
bative value must be "substantially outweighed by the danger of
unfair prejudice," Fed. R. Evid. 403, Jones has fallen short of showing
that the district court abused its discretion in allowing evidence of
Jones’s statement to the arresting officers. As the district court noted,
Jones’s arguments regarding the statements’ reliability go more prop-
erly to the weight to be afforded the evidence by the jury than to their
admissibility.

   Jones next contends that the district court erred in admitting evi-
dence of his escape from jail while awaiting trial on the instant
charges. The prosecution, as is permitted, offered evidence of Jones’s
flight to prove his consciousness of guilt. See United States v. Porter,
821 F.2d 968, 976 (4th Cir. 1987) (evidence of flight admissible to
prove consciousness of guilt). Because there was no evidence that
                       UNITED STATES v. JONES                        3
Jones was unaware of the instant charges, or escaped following the
commencement of a second investigation unrelated to the truck stop
robbery, see United States v. Beahm, 664 F.2d 414, 419-20 (4th Cir.
1981), we have no difficulty finding that the district court did not
abuse its discretion in admitting the evidence of Jones’s escape.

   Finally, Jones contends that the district court erred in admitting
photographic evidence of the crime scene notwithstanding his offer of
an admission regarding the position of the victim’s body and the fact
that the victim had been shot. In light of the district court’s finding
that the evidence was "pretty sanitary," cf. United States v. Analla,
975 F.2d 119, 125 (4th Cir. 1992), the court’s admission of the photo-
graph notwithstanding Jones’s offer was not an abuse of discretion.
United States v. Whitfield, 715 F.2d 145, 148 (4th Cir. 1983).

   There is no merit to Jones’s challenges to the district court’s rul-
ings. Accordingly, Jones’s conviction is affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED